Citation Nr: 0533332	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  98-11 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES


1.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a left ankle fracture prior to February 12, 
2000.

5.  Entitlement to an initial rating in excess of 20 percent 
for residuals of a left ankle fracture on and after February 
12, 2000.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from February 1965 to 
February 1968.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 1997 rating decision of the Atlanta, 
Georgia, Department of Veterans Affairs (VA), Regional Office 
(RO), which, in pertinent part, granted service connection 
for residuals of a left ankle fracture and assigned an 
initial noncompensable disability rating, effective from 
November 12, 1996.  

In October 1998, the veteran and his spouse testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge.  A copy of the transcript is of record. 

In an October 2002 rating decision, the RO assigned an 
initial 10 percent rating for residuals of a left ankle 
fracture, effective from February 12, 2000.  The same month, 
the veteran indicated his dissatisfaction with the assigned 
rating.  See AB v. Brown, 6 Vet. App. 35 (1993).

In February 2003, the Board ordered that development be 
undertaken by the Board's Evidence Development Unit (EDU) 
under 38 C.F.R. § 19.9(a)(2) (2002).  Later, in August 2003, 
the Board remanded the case back for further notice and 
development consistent with the holding in Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  In a May 2005 rating decision, VA assigned an 
initial 10 percent rating prior to February 12, 2000, and an 
initial 20 percent rating from February 12, 2000, for 
residuals of a left ankle fracture.  The case is now before 
the Board for additional appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005)) was enacted and became 
effective.  This law describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  VA also 
revised the regulations effective November 9, 2000.  See 66 
Fed. Reg. at 45,620-32 (Aug. 29, 2001); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand order.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  Although VA complied with part of the 
Board's August 2003 remand, VA failed to request more recent 
treatment records from Dr. Greenburg of the Georgia 
Neurological Institute, to schedule the veteran for 
examination, and to inform the veteran of what he needed to 
show to establish entitlement to higher initial ratings for 
his left ankle disability as instructed in paragraphs 1, 2, 
and 3 for the Board's remand. 

As the Board observed in the August 2003 remand, VA examiners 
have noted, at times, that cellulitis is a manifestation of 
the veteran's left ankle disability; however, VA did not 
address whether separate initial ratings for cellulitis under 
applicable diagnostic codes under 38 C.F.R. § 4.104 or 
38 C.F.R. § 4.118 are warranted under Esteban v. Brown, 6 
Vet. App. 259, 261 (1994).  The rating criteria under 
38 C.F.R. § 4.104 and 38 C.F.R. § 4.118 were amended during 
the pendency of this appeal effective January 12, 1998 and 
August 30, 2002, respectively.  See 38 C.F.R. § 4.104(2005); 
67 Fed. Reg. 49,590-99 (July 31, 2002).  Consequently, the 
veteran must be re-examined to consider the old and new 
rating criteria.  The VA also failed to indicate whether 
"staged" ratings would be warranted for the veteran's left 
ankle disorder with cellulitis under Fenderson v. West, 12 
Vet. App. 119 (1999).  Since the appeal of the left ankle 
disability arises from an initial rating decision, which 
established service connection and assigned the initial 
disability rating, it is not the present level of disability 
that is of primary importance, but rather the entire period 
is to be considered to ensure that consideration is given to 
the possibility of staged ratings; that is, separate ratings 
for separate periods of time based on the facts found.  On 
remand, the RO should consider all likely diagnostic codes 
for the veteran's left ankle disability. 

Accordingly, this case is remanded for the following actions 
to comply with the Board's August 2003 remand:

1.  The VA must review the entire file 
and ensure for the issue remaining on 
appeal that all notification and 
development necessary to comply with 38 
U.S.C.A. § 5103A (West 2002) and 
38 C.F.R. § 3.159 (2005)), as well as 
VAOPGCPREC 7-2004, is fully satisfied.  
In particular, the RO must inform the 
claimant: (1) about the information and 
evidence that is necessary to 
substantiate entitlement higher initial 
ratings for his service-connected left 
ankle; and (2) request that he provide 
any evidence in his possession that 
pertains to his claim that he has not 
already submitted.  The claims file must 
include documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issue 
on appeal.

2.  The VA should ask the veteran to sign 
a release to obtain missing records from 
Dr. Greenburg of the Georgia Neurological 
Institute.  The claims file currently 
contains records from March 1999 to June 
1999.  If records are unavailable, please 
have the provider so indicate.

3.  After completion of 1 and 2 above, VA 
should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded examinations by 
appropriate physicians to determine the 
nature and extent of the veteran's 
service-connected left ankle disability 
with cellulitis.  All indicated tests or 
studies deemed necessary should be done.  
The claims file and treatment records 
must be made available to, and be 
reviewed by, the examiner(s) in 
connection with the examination(s), and 
their reports should so indicate.  The 
examiner(s) should perform any tests or 
studies deemed necessary for an accurate 
assessment, including X-ray examination 
and range of motion studies expressed in 
degrees.

The veteran should be examined to 
determine the nature and extent of his 
left ankle disorder, including arthritis 
and cellulitis.  If range of motion 
studies demonstrate any limitation of 
motion, the examiner should discuss 
whether the limitation may be objectively 
confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of 
painful motion.  The examiner should 
specify any anatomical damage, and 
describe any functional loss, including 
the inability to perform normal working 
movements with normal excursion, 
strength, speed, coordination, and 
endurance.  The examiner should specify 
any functional loss due to pain or 
weakness, if possible measured in degrees 
of limitation of motion, and document all 
objective evidence of those symptoms.  In 
addition, the examiner should provide an 
opinion as to the degree of any 
functional loss likely to result from a 
flare-up of symptoms or on extended use.  
The examiner should document, to the 
extent possible, the frequency and 
duration of exacerbations of symptoms.  
The examiner should also determine 
whether the veteran's left ankle 
disability exhibits weakened movement, 
excess fatigability, or incoordination, 
and, if feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion loss 
or favorable or unfavorable ankylosis due 
to any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should give detailed clinical 
findings of the symptomatology 
attributable to the veteran's service-
connected left ankle disability and 
indicate whether there is evidence of 
recurrent subluxation or lateral 
instability or dislocated cartilage with 
frequent episodes of "locking," pain 
and effusion into the joint.  

If cellulitis is found the examiner 
should comment on whether there is: (1) 
massive board-like edema with constant 
pain at rest or massive board-like 
swelling, with severe and constant pain 
at rest;  (2) persistent edema or 
subcutaneous induration, stasis 
pigmentation or eczema, and persistent 
ulceration, or persistent swelling, 
subsiding only very slightly and 
incompletely with recumbency elevation 
with pigmentation cyanosis, eczema or 
ulceration; (3) persistent edema and 
stasis pigmentation or eczema, with or 
without intermittent ulcerations; (4) 
persistent edema, incompletely relieved 
by elevation of extremity, with or 
without beginning stasis pigmentation or 
eczema; or persistent swelling of leg or 
thigh, increased on standing or walking 1 
or 2 hours, readily relieved by 
recumbency, moderate discoloration, 
pigmentation and cyanosis; or (5) 
intermittent edema of extremity or aching 
and fatigue in leg after prolonged 
standing or walking, with symptoms 
relieved by elevation of extremity or 
compression hosiery, or persistent 
moderate swelling of leg not markedly 
increased on standing or walking.  With 
regard to cellulitis, the examiner should 
give the extent of the pitting and/or 
edema in square inches or square 
centimeters and in terms of the 
percentage of the entire body or the 
percentage of exposed areas affected, and 
indicate whether the veteran's cellulitis 
has required (1) constant or near-
constant systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs required during 
the past 12-month period, (2) systemic 
therapy such as corticosteroids or other 
immuno-suppressive drugs required for a 
total duration of six weeks or more, but 
not constantly, during the past 12-month 
period, or (3) intermittent systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs required for a 
total duration of less than six weeks 
during the past 12-month period.  The 
examiner should also indicate whether the 
veteran's cellulitis is manifested by (1) 
ulceration or extensive exfoliation or 
crusting, and systemic or nervous 
manifestations, or is exceptionally 
repugnant, (2) with exudation or itching 
constant, extensive lesions, or marked 
disfigurement, (3) with exfoliation, 
exudation or itching, if involving an 
exposed surface or extensive area, or (4) 
with slight, if any exfoliation, 
exudation or itching, if on a nonexposed 
surface or small area.  The examiner(s) 
should clearly outline the rationale for 
any opinion expressed.

4.  Following completion of 1 through 3 
above, the RO should readjudicate the 
veteran's an increased rating claim, 
including any additional evidence 
obtained on remand.  In particular, the 
RO's review should include consideration 
of staged ratings for the veteran's left 
ankle disability under Fenderson, supra.  
For the veteran's ankle disability, the 
RO should also include consideration of 
the provisions of 38 C.F.R. §§ 4.40 and 
4.45 (2005), and separate ratings for 
cellulitis, if found, under 38 C.F.R. 
§ 4.104 and 4.118 (2005) under Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994) with 
consideration of the former and current 
rating criteria.  If any determination 
remains unfavorable to the appellant, he 
and his representative should be provided 
with a supplemental statement of the case 
and be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.

5.  After completion of the foregoing, 
the RO should review the file and ensure 
that all of the directives of this REMAND 
have been carried out in full.  If not, 
the RO should take any action necessary 
to ensure such compliance.  38 C.F.R. § 
4.2 (2005); see also Stegall v. West, 11 
Vet. App. 206 (1998).

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The purposes of this remand are to 
comply with due process of law and to further develop the 
veteran's claim.  No action by the veteran is required until 
he receives further notice; however, the veteran is advised 
that failure to cooperate by reporting for examination may 
result in the denial of the claim.  38 C.F.R. § 3.655 (2005).  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the above.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


